Citation Nr: 1453052	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, also claimed as military sexual trauma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran's appeal was previously before the Board in January 2014, at which time the Board also remanded the issues of entitlement to service connection for back pain, for sleep apnea, for bilateral hearing loss, and for tinnitus so that a Statement of the Case (SOC) could be re-issued to the Veteran to her current address and to her representative.  Accordingly, the RO re-issued an SOC on these issues in July 2014.  However, to this date, the Veteran has not filed a substantive appeal.  Therefore, these issues are not for appellate consideration by the Board.


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has an acquired psychiatric disability causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5013A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to the service connection claim, to include as to sexual assault, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

As to the duty to assist, the Board finds that VA has obtained the Veteran's available service treatment records and post-service medical records.  Part of the Veteran's service treatment records, including the report of her separation physical that she indicated took place on January 5, 1991, is determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO requested the Veteran's separation physical from the Service Department on September 8, 2009 but a negative response was received on September 22, 2009.  The RO also requested her separation physical from the Records Management Center in St. Louis, Missouri, on December 7, 2009 but again, a negative response was received on December 11, 2009.  In a December 2009 letter, the RO informed the Veteran that her service treatment records for the period of service from September 1987 to January 1991 are unavailable, and that she should submit any records in her possession or evidence from alternate sources.  See 38 C.F.R. § 3.159(e).

In compliance with the Board's January 2014 remand, the RO has obtained and associated with the claims file the Veteran's records from the Social Security Administration (SSA).  See Golz v Shinseki, 590 F 3d 1317 (Fed.Cir. 2010).

Further, the Veteran was initially provided a VA mental disorders examination in May 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, pursuant to the Board's January 2014 remand, a supplemental VA medical opinion was obtained in July 2014 addressing the claimed military sexual trauma.  The VA examination, as well as the addendum opinion, was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiners provided written rationales for the conclusions reached.  Consequently, the Board concludes that this examination is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Under these circumstances, the Board finds that there has been substantial compliance with its January 2014 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran contends that she has depression as a result of military sexual trauma and a miscarriage.  In regard to the military sexual trauma allegation, the Veteran contends that in the spring of 1988 while attending aviation school in Memphis a fellow student grabbed her breast in the middle of the class after the instructor had stepped out of the classroom for a minute.  The Veteran contends that the incident occurred in the classroom in front of other classmates, and was seen by other classmates.  The Veteran contends that after that incident she experienced symptoms of depression such as low self-esteem, poor appetite, poor sleep and nightmares, she spent a lot of time by herself, and her ability to have a relationship with the opposite sex was strained.  She maintains that she was encouraged to report the incident, but ultimately she did not press charges due to her depression.

In VA mental health records dated in October 2006, the Veteran presented with a history of bipolar disorder and reported anxiety, mood swings, racing thoughts and sleep problems.  She reported being hospitalized recently for trying to establish a charity program with Bill Gates through a local Wal-Mart.  She was apprehended in the parking lot when she was exchanging money with a friend of hers.  It was noted that the Veteran had the symptoms of bipolar I disorder and was in need of a psychiatry consultation for medication.

A letter from a community mental health center received in February 2007 stated that the Veteran was seen since June 2006 and that she had been unable to work due to her psychiatric diagnosis of bipolar disorder I.  She had been undergoing numerous medication changes but had not been able to become stable enough to work.

In an April 2008 VA women's health progress note, the Veteran reported that she started having issues in the Navy; a school peer grabbed her breast, which was reported by several women in her unit but did not help.  She was discharged from military service for pregnancy and then had a miscarriage.  She reported a history of bipolar disorder diagnosis.  She explained that she offered a charity event to a local Wal-Mart store and asked to see a manager; police were called and in an attempt to "talk her way" out of an arrest she was committed to a mental hospital.

VA social worker mental health notes dated from February 2010 to May 2012 show diagnoses of bipolar disorder (possibly bipolar II) per the Veteran and depressive disorder, not otherwise specified (NOS) on Axis I; and personality disorder on Axis II.  VA mental health notes records dated from October 2006 to the present reflect the Veteran's complaints of depressive symptoms and anxiety and note an assessment of borderline personality disorder.  In an April 2010 VA mental health report, the Veteran expressed her concerns about military sexual trauma.  She indicated that she would like to receive ongoing therapy for this but she had not been consistent with the therapy.

SSA records show that in May 2011, the Veteran initially applied for disability benefits based on multiple medical conditions, including military sexual trauma, posttraumatic stress disorder, personality disorder, depression, and anxiety.  She reported that she had received treatment at a community mental health center from 2005 to 2006 for bipolar disorder.

The Veteran underwent a VA mental disorders examination in May 2012.  The VA examiner indicated that the claims file was reviewed; the examiner conducted a clinical interview and psychological testing with the Veteran.  The examiner noted that the Veteran has been diagnosed with borderline personality disorder on Axis II, and depressive disorder, NOS on Axis I.  The Veteran reported that she had experienced a trauma of being touched on the breast by another soldier in 1987 and reported a miscarriage in 1990.  She did not report that she received mental health treatment for depression while in service or afterwards, for approximately 15 years.  She currently endorsed feelings of guilt and low self-esteem, as well as a sense that she was being punished for being exceptionally bright, a woman, and black.  The examiner noted that the Veteran was not currently on medication for depression or bipolar disorder and her treatments records indicated that her primary mental health concern is personality disorder, NOS with Cluster B traits or in other notes as borderline personality disorder.  The examiner opined that the Veteran showed a profile of long standing personality difficulties, in thought and behavior patterns, for which the appropriate diagnostic category is borderline personality disorder but also present was a pattern of symptomatology which meets DSM-IV criteria for diagnosis of depression, NOS.  It was not possible to separate the effects of depression and borderline personality disorder without resorting to speculation but the effects are interactive and the depressive symptoms arose from the pattern of perception and behavior associated with the borderline personality disorder over time, they have become inextricably intertwined.  The examiner concluded that "it is NOT likely" that the Veteran's diagnosis of borderline personality disorder and depressive disorder, NOS were the result of any miscarriage during her military service.

In a July 2014 addendum, another VA psychologist reviewed the Veteran's claims file and opined that it is "at least as likely as not" that the Veteran's current difficulties with depression are related to her personality disorder which was not related to service.  In support of this opinion, the examiner first noted that the Veteran's records did not support the occurrence of military sexual trauma.  The Veteran's military records did not indicate any treatment for depression in the military and she did not report psychological problems while in the military.  The examiner further noted that the Veteran was diagnosed with borderline personality disorder and depressive disorder, NOS; these disorders were noted to be inter-related and not related to her military service.

After reviewing the evidence of record, the Board concludes that the Veteran's current psychiatric disorders are most appropriately characterized as depressive disorder, NOS on Axis I, and personality disorder on Axis II, per DSM-IV criteria, as reported on VA examination in May 2012.

To that effect, in the May 2012 VA examination report, a VA psychologist stated that the Veteran showed a profile of long standing personality difficulties, in thought and behavior patterns, for which the appropriate diagnostic category is borderline personality disorder but also present was a pattern of symptomatology which meets DSM-IV criteria for diagnosis of depression, NOS.  Regarding diagnostic criteria, the examiner stated the Veteran reported with a pattern of unstable relationships (parents, daughter, ex-husband, friends); a disturbed sense of identity (low self-esteem); affective instability (lability); chronic feelings of emptiness; and intense anger (suppressed minimally and expressed during session when asked to fill out papers).  The examiner explained that this was a longstanding and pervasive pattern which began in childhood and early adolescence with a feeling that she was the target of discrimination and prejudice arising from racial concerns and also from the fact that she was "super smart."  She perceived that she was not supported then (as an adolescent) and that the lack of support continued in the military and continued to this day.  The examiner stated that the Veteran's pattern of behavior and thinking was inflexible and had led to her impairments in social and occupational functioning (lack of friends and unstable work history); it was not accounted for as a consequence of another mental health disorder and was not a consequence of substance abuse, but met the criteria for a diagnosis of borderline personality disorder.

However, personality disorder is not a disability subject to compensation for VA purposes.  See 38 C.F.R. § 3.303(c).  Section 3.303(c) provides that "...personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  Id.  Thus, service connection for a personality disorder is precluded, regardless of the Veteran's contentions herein.

As for the depressive disorder, NOS diagnosis, the May 2012 VA examiner opined that the Veteran's depressive symptoms arose from the pattern of perception and behavior associated with her borderline personality disorder over time, that they have become inextricably intertwined, and that it is not possible to separate the effects of depression and borderline personality disorder.  Although a personality disorder is not a disability subject to compensation, a depressive disorder is subject to service connection if it has been shown to constitute a superimposed pathology.  Service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90 (July 18, 1990).

The July 2014 VA psychologist opined that the Veteran most likely does not have bipolar disorder.  The examiner explained that recent VA treatment records indicated the Veteran reported she did not agree with her past diagnosis of bipolar disorder and it was noted in May 2014 that her history was not consistent with bipolar disorder as she did not report symptoms of bipolar disorder at the time.  She apparently had been diagnosed with bipolar disorder when she was put on a mental health hold when she became belligerent in a store after service; however, she did not consistently receive treatment for bipolar disorder.

The Board has considered the Veteran's lay statements regarding her symptoms of depression, anxiety and anger ever since her military service.  However, while these statements are competent evidence of psychiatric symptoms experienced by the Veteran, the Board finds that they are not competent as to the question of whether she has an acquired psychiatric disability which is attributable to service.  To the extent that she is asserting that she has a current psychiatric disability related to service, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, here, the diagnosis of an acquired psychiatric disability, and/or the etiology thereof, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis, or clinical opinion as to etiology thereof.

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law, and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a psychiatric disorder in service or since service, the Veteran's statements are not competent evidence favorable to the claim.

Further, any probative value of the Veteran's lay opinion is outweighed by the May 2012 VA examiner's medical opinion that the Veteran's diagnosis of borderline personality disorder and depressive disorder, not otherwise specified, were not the result of any miscarriage during her military service.  This is also consistent with the July 2014 VA psychologist's opinion that the Veteran's current psychiatric difficulties with depression are related to her personality disorder which was not related to service.  With regard to the claimed military sexual trauma, the July 2014 examiner added that the Veteran's records did not support the occurrence of military sexual trauma and her military records did not indicate any treatment for depression in the military and she did not report psychological problems while in the military.  The appellant has not asserted, and there is no indication that alternate sources of evidence are available to support her report of sexual trauma in service.  She has not reported, and it has not been demonstrated that she sustained any performance decline, or change in behavior, during service, subsequent to the reported time of the alleged assault.  Indeed, her "Enlisted Performance Record" indicates that she received evaluations ranging from 3.6 - 4.0, with consistent "[o]verall [e]valuations" of 3.8 throughout her period of service.  She reported she was discharged due to a pregnancy.  This is confirmed by her DD Form 214, Certificate of Release or Discharge from Active Duty.  The DD Form 214 also indicated there had been no time lost during her period of service, and that she had passed a Navy-wide advancement examination.

There is no competent evidence of record which links the etiology of a current acquired psychiatric disability to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of doubt doctrine is not for application.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, service connection must be denied.



ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


